DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 12/09/2020.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US20190204425A1, hereinafter Abari) in view of Dagley et al. (US10445899, hereinafter Dagley)

Regarding Claim 1, Abari teaches a system for displaying a placement array of calibration locations, the system comprising (Abari, Fig. 10, Computing system; Paragraph [0019],   Software calibration is performed on the sensors to refine initial knowledge of the locations and orientations of the sensors):
(Abari, Paragraph [0015], [0022], An autonomous vehicle (AV) may include one or more sensors; the model that includes where the optical cameras and other sensors are located);
[[ a display communicatively coupled to the optical sensor ]]
a processor (Abari, Fig. 10, Element 1002 Processor);
one or more memory modules communicatively coupled to the processor (Abari, Fig. 10, Element 1004 Memory coupled to Element 1002 Processor); and machine readable instructions stored in the one or more memory modules that cause the optical sensor and the display to perform at least the following when executed by the processor (Abari, Paragraph [0019], [0079], [0084], A computer-readable non-transitory storage medium may be volatile, non-volatile, or a combination of volatile and non-volatile, where appropriate; memory 1004 includes main memory for storing instructions for processor 1002 to execute or data for processor 1002 to operate on; Software calibration is performed on the sensors):
capture image data of a target object located in a workspace using the optical sensor communicatively coupled to the processor (Arabi, Paragraph [0021], [0081],. the calibration system may measure how accurate the optical sensor is and, if desired, adjust how image data captured by the optical camera is translated to a three-dimensional model; To calibrate different image regions (e.g., the center, upper-left corner, etc. of an image), the optical camera may capture images of calibration targets at different positions; . An I/O device may include one or more sensors. I/O interface 1008 may include one or more device or software drivers enabling processor 1002 );
(Arabi, Paragraph [0060], [0078], instructions executed at processor 1002 for access by subsequent instructions executing at processor 1002 or for writing to memory 1004 or storage 1006; the transportation management system 960 may classify a user 901 based on known information about the user 901 (e.g., using machine-learning classifiers), and use the classification to retrieve relevant aggregate information associated with that class; information may be stored in one or more data stores (e.g., a relational database system));
determine an origin point of the placement array of calibration locations based on the image data (Arabi, Paragraph [0019], [0023], [0066], Software calibration is performed on the sensors to refine initial knowledge of the locations and orientations of the sensors; based on images captured by its cameras and a machine-vision model, service vehicle 904 may determine a driving route to a location; Based on known information about the calibration targets ( e.g., the targets' positions, orientations, geometry, etc.), deviations in the LiDAR's measurements may be determined and adjusted accordingly); retrieve a plurality of calibration positions of the placement array for the workspace in relation to the origin point from the database (Arabi, Paragraph [0026], rather than using a mathematically defined origin as the vantage point (e.g., a point in space representing a pin-hole camera), the actual vantage point of a physical camera may be a fixed distance (e.g., 3 cm) from the origin.  Calibration parameters derived from the collective data of the AVs may accurately reflect what may be expected in the field or outside of a factory).
, wherein the calibration locations are based on the classification data (Arabi, Abstract, Paragraph[0019], Software calibration is performed on the sensors to refine initial knowledge of the locations and orientations of the sensors; determining the presence of a service vehicle having a calibration target configured to calibrate sensors of the first sensor type; and initiating a calibration routine using the calibration target); and
display, on the display communicatively coupled to the processor, the placement array of calibration locations in an augmented reality depiction of the workspace (Arabi, Paragraph [0076], This disclosure contemplates any suitable number of computer systems 1000; This disclosure contemplates computer system 1000 taking any suitable physical form including an augmented/virtual reality device, or a combination of two or more of these)
, wherein the placement array of calibration locations is oriented in the workspace based on the origin point (Arabi, Paragraph [0026], the actual vantage point of a physical camera may be a fixed distance (e.g., 3 cm) from the origin. Calibration parameters derived from the collective data of the AVs may accurately reflect what may be expected in the field or outside of a factory).
	Arabi does not explicitly disclose but Dagley teaches a display communicatively coupled to the optical sensor (Dagley, Fig. 1, Column 1, Line 31-46, Augmented reality can work with any device including a camera and display; The augmented reality development platforms allow applications running on the mobile device to track the digital world to the physical world using a combination of a camera and motion sensors (e.g., accelerometer and gyroscope; Fig. 1 shows the Camera which include the display is coupled to Processing device).
display, on the display communicatively coupled to the processor, the placement array of calibration locations in an augmented reality depiction of the workspace (Dagley, Column 2, Line 43-47, a digital location of the camera based on the captured image of the at least one of the plurality of physical markers;  and recalibrating, with the processing device).
Dagley and Arabi are analogous since both of them are dealing with calibrating sensor in augmented reality environment. Arabi provided a way of calibrating the optical sensor by classify the data in the augmented reality environment. Dagley provided a way of adjusting and displaying calibrating and recalibrating the sensor data in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjusting augmented reality sensing data taught by Dagley into modified invention of Arabi such that during the calibrating sensor data in the augmented reality environment, system will be able to using marker dynamically adjusting and displaying the sensor data in order to properly and precisely generate the data to view in the augmented reality environment.

Regarding Claim 2, the combination of Abari and Dagley teaches the invention in claim 1.
(Abari, Paragraph [0019], [0079], [0084], A computer-readable non-transitory storage medium may be volatile, non-volatile, or a combination of volatile and non-volatile, where appropriate; memory 1004 includes main memory for storing instructions for processor 1002 to execute or data for processor 1002 to operate on; Software calibration is performed on the sensors):
determine a classification of the target object based on the classification data, wherein retrieving the placement array of calibration locations from the database is based on the classification of the target object (Arabi, Abstract, Paragraph[0019], Software calibration is performed on the sensors to refine initial knowledge of the locations and orientations of the sensors; determining the presence of a service vehicle having a calibration target configured to calibrate sensors of the first sensor type; and initiating a calibration routine using the calibration target);.

Regarding Claim 3, the combination of Abari and Dagley teaches the invention in claim 1.
The combination further teaches wherein calibration targets are arranged on the calibration locations, and an at least one vehicle sensor of the target object uses the calibration targets to perform a calibration process (Arabi, Paragraph [0034], [0066], Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors. the service vehicle 904 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. Service vehicle 904 may be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly).

Regarding Claim 4, the combination of Abari and Dagley teaches the invention in claim 3.
The combination further taches wherein the optical sensor verifies that the calibration target is arranged on the calibration location prior to the at least one sensor of the target object performing the calibration process (Arabi, Paragraph [0036], [0041], In particular embodiments, IMUS may be calibrated by cross-checking the IMU of the sensor array with a well-calibrated reference IMU. the computing system communicates with the AV to determine whether the sensor has been calibrated at the first pre-determined position prior to transporting the AV to a second pre-determined position for the next step in calibrating the sensors).

Regarding Claim 5, the combination of Abari and Dagley teaches the invention in claim 1.
The combination further teaches wherein the origin point is a physical marker operatively arranged adjacent to the target object in the workspace (Dagley, Column 4, Line 1-20, Fig. 2A, the origin physical marker 300 may be placed anywhere in a physical space associated with an augmented reality experience that can be designated as an origin point).


Regarding Claim 6, the combination of Abari and Dagley teaches the invention in claim 1.
The combination further teaches wherein the origin point is a physical marker fixedly arranged in the workspace (Abari, Column 3, Line 65-67-Column 4, Line 1-5, FIG. 2A illustrates an example embodiment of a mobile device interacting with a plurality of physical markers.  In an embodiment, FIG. 2A depicts a user 200 using a mobile device 101 (e.g., smart phone) incorporating the system 100, a server 110, an origin physical marker 300, as well as a plurality of physical objects 401, 402, and 403 with corresponding physical markers 310 affixed to them).

Regarding Claim 7, the combination of Abari and Dagley teaches the invention in claim 5.
The combination further teaches wherein the physical marker corresponds to at least one physical feature of the target object (Dagley, Column 3, Line 65-57-Column 4, Line 1-35, FIG. 2A illustrates an example embodiment of a mobile device interacting with a plurality of physical markers.  In an embodiment, FIG. 2A depicts a user 200 using a mobile device 101 (e.g., smart phone) incorporating the system 100, a server 110, an origin physical marker 300, as well as a plurality of physical objects 401, 402, and 403 with corresponding physical markers 310 affixed to them. the plurality of physical markers 310 can be placed at a variety of locations on the car lot floor as well as poles (e.g., physical objects 401, 402, and 403).

Regarding Claim 8, the combination of Abari and Dagley teaches the invention in claim 1.
The combination further teaches overlaying a plurality of physical features of the target object on the display (Dagley, Column 1, Line 22-25, environments captured through the camera can be displayed with three-dimensional (3D) virtual text, objects, and characters overlaid on to them); and
aligning the plurality of physical features overlaid on the display with the target object to determine the origin point of the placement array of calibration locations (Dagley, Column 1, Line 48-51, there is a need to occasionally reset the digital representation to realign to the physical world using known physical locations that can map directly to the digital representation).
As explained in rejection of claim 1, the obviousness for combining of physical marker and displaying of Dagley into Abari is provided above.


Regarding Claim 9, Abari teaches a method for displaying a placement array of calibration locations, the method comprising (Abari, Paragraph [0011], FIG. 8 illustrates an example of a method for calibrating sensors of autonomous vehicle in the field):

arranging a visual indicator corresponding to the reference marker adjacent to the target object (Arabi, Paragraph [0034], [0066], Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors. the service vehicle 904 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. Service vehicle 904 may be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly).;
determining an origin point of the placement array of calibration locations using the visual indicator (Arabi, Paragraph [0026], rather than using a mathematically defined origin as the vantage point (e.g., a point in space representing a pin-hole camera), the actual vantage point of a physical camera may be a fixed distance (e.g., 3 cm) from the origin.  Calibration parameters derived from the collective data of the AVs may accurately reflect what may be expected in the field or outside of a factory);
capturing image data of the target object and the visual indicator located in a workspace using an optical sensor communicatively coupled to a processor (Arabi, Paragraph [0021], To calibrate different image regions (e.g., the center, upper-left corner, etc. of an image), the optical camera may capture images of calibration targets at different positions;
(Arabi, Paragraph [0060], [0078], instructions executed at processor 1002 for access by subsequent instructions executing at processor 1002 or for writing to memory 1004 or storage 1006; the transportation management system 960 may classify a user 901 based on known information about the user 901 (e.g., using machine-learning classifiers), and use the classification to retrieve relevant aggregate information associated with that class; information may be stored in one or more data stores (e.g., a relational database system)); and
displaying, on a display communicatively coupled to the processor, the placement array of calibration locations in an augmented reality depiction of the workspace, wherein the placement array of calibration locations is oriented in the workspace based on the visual indicator of the origin point (Arabi, Paragraph [0076], This disclosure contemplates any suitable number of computer systems 1000; This disclosure contemplates computer system 1000 taking any suitable physical form including an augmented/virtual reality device, or a combination of two or more of these).
Arabi does not explicitly disclose but Dogley teaches positioning a reference marker on an at least one physical feature of the target object
(Dagley, Column 3, Line 65-57-Column 4, Line 1-35, FIG. 2A illustrates an example embodiment of a mobile device interacting with a plurality of physical markers.  In an embodiment, FIG. 2A depicts a user 200 using a mobile device 101 (e.g., smart phone) incorporating the system 100, a server 110, an origin physical marker 300, as well as a plurality of physical objects 401, 402, and 403 with corresponding physical markers 310 affixed to them. the plurality of physical markers 310 can be placed at a variety of locations on the car lot floor as well as poles (e.g., physical objects 401, 402, and 403; the origin physical marker 300 may be placed anywhere in a physical space associated with an augmented reality experience that can be designated as an origin point).
Dagley and Arabi are analogous since both of them are dealing with calibrating sensor in augmented reality environment. Arabi provided a way of calibrating the optical sensor by classify the data in the augmented reality environment. Dagley provided a way of adjusting and displaying calibrating and recalibrating the sensor data in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjusting augmented reality sensing data taught by Dagley into modified invention of Arabi such that during the calibrating sensor data in the augmented reality environment, system will be able to using marker dynamically adjusting and displaying the sensor data in order to properly and precisely generate the data to view in the augmented reality environment.

Regarding Claim 10, the combination of Abari and Dagley teaches the invention in claim 9.
The combination further teaches wherein the origin point is determined by a physical measurement (Abari, Paragraph [0040], a first pre-determined position relative to one or more of a number of calibration targets configured to be measured by and used for calibrating an optical camera and a LiDAR transceiver of the AV).

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 12, the combination of Abari and Dagley teaches the invention in claim 11.
The combination further teaches wherein the visual indicator is a barcode corresponding to the target object (Dagley, Column 4, Line 1-20, incorporating the system 100, a server 110, an origin physical marker 300, as well as a plurality of physical objects 401, 402, and 403 with corresponding physical markers 310 affixed to them. the 2D image may be a matrix code, e.g., 2D barcode, quick response (QR) code, Vuforia tag, etc).

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 15, Abari teaches method for displaying a placement array of calibration locations, the method comprising (Abari, Paragraph [0011], FIG. 8 illustrates an example of a method for calibrating sensors of autonomous vehicle in the field):
capturing image data of the target object located in a workspace using an optical sensor communicatively coupled to a processor (Arabi, Paragraph [0021], To calibrate different image regions (e.g., the center, upper-left corner, etc. of an image), the optical camera may capture images of calibration targets at different positions);
overlaying a digital model of an at least one physical feature of the target object onto a display communicatively coupled to the processor (Dagley, Column 1, Line 22-25, environments captured through the camera can be displayed with three-dimensional (3D) virtual text, objects, and characters overlaid on to them);
aligning the digital model of the at least one physical feature of the target object on the display with the target object using the optical sensor (Dagley, Column 1, Line 48-51, there is a need to occasionally reset the digital representation to realign to the physical world using known physical locations that can map directly to the digital representation);
determining an origin point of the workspace based on the alignment of the digital model of the at least one physical feature of the target object with the target object through the optical sensor (Arabi, Paragraph [0026], rather than using a mathematically defined origin as the vantage point (e.g., a point in space representing a pin-hole camera), the actual vantage point of a physical camera may be a fixed distance (e.g., 3 cm) from the origin.  Calibration parameters derived from the collective data of the AVs may accurately reflect what may be expected in the field or outside of a factory);
retrieving a plurality of calibration locations of the placement array for the workspace in relation to the origin point from a database communicatively coupled to the processor(Arabi, Paragraph [0060], [0078], instructions executed at processor 1002 for access by subsequent instructions executing at processor 1002 or for writing to memory 1004 or storage 1006; the transportation management system 960 may classify a user 901 based on known information about the user 901 (e.g., using machine-learning classifiers), and use the classification to retrieve relevant aggregate information associated with that class; information may be stored in one or more data stores (e.g., a relational database system)); and
Arabi does not explicitly disclose but Dagley teaches displaying, on the display, the placement array of calibration locations in an augmented reality depiction of the workspace, wherein the placement array of calibration locations is oriented in the workspace based on the origin point (Dagley, Column 2, Line 43-47, a digital location of the camera based on the captured image of the at least one of the plurality of physical markers;  and recalibrating, with the processing device).
Dagley and Arabi are analogous since both of them are dealing with calibrating sensor in augmented reality environment. Arabi provided a way of calibrating the optical sensor by classify the data in the augmented reality environment. Dagley provided a way of adjusting and displaying calibrating and recalibrating the sensor data in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made 

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 17, the combination of Abari and Dagley teaches the invention in claim 15. 
The combination further teaches wherein the at least one physical feature of the target object comprises of a position in relation to the target object of: [[ a headlight; ]]  a seam between two body panels; a door; [[ a logo ]]; or a vehicle bumper (Arabi, Paragraph [0023], [0071], calibrated using physical 3D objects with different contours or depths, such as three perpendicular planes used for forming a 3D corner (e.g., like a corner of  a wall or a cut corner of a cube).  Based on known information about the calibration targets (e.g., the targets' positions, orientations, geometry, etc.),  locations for sensors include the front and rear bumpers, the doors, the front windshield, on the side paneling, or any other suitable location).

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1 filed on 12/09/2020, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
In regard to Claim 1, 9, 15 applicant assert that the prior art combination does not teach “determine an origin point of the placement array of calibration locations based on the image data"
In response to the argument, prior art Arabi teaches in Paragraph [0019], [0023] and [0066] that use software calibration to define the initial location and orientation of the sensor and image is taken in order to determine the driving route; and based on known information about the calibration targets including targets' positions, orientations the measurements may be determined and adjusted accordingly. Hence the prior art anticipate the limitations. Therefore, application remark cannot be considered persuasive.
Applicant further asserts that the prior art combination does not teaches 
a system for displaying a placement array of calibration locations that includes, inter alia, "an optical sensor; a display communicatively coupled to the optical sensor; a 
In response to the argument, the combination of the prior arts Arabi and Dagley teaches all those limitations. See the rejection for Claim 1 above for detail mapping for each limitations.
Application further asserts that prior art combination does not teaches "retrieve classification data from a database" and "retrieve a plurality of calibration positions ... from the database, wherein the calibration locations are based on the classification data,"
In response to the argument, as explained in the rejection for claim 1 above, prior art Arabi teaches in Paragraph [0060], [0078] that system provided with a relational data based system to store associated classification data and associated with information about certain ride requestors of those categories or types. Hence the combination of prior arts anticipate the limitations. Therefore, application remark cannot be considered persuasive.
In regard to Claims 2-8, 10-14, 16-20, they directly/indirectly depends on independent Claim 1, 9, 15 respectively. Applicant does not argue anything other than the independent claim 1, 9, 15. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9734419 B1		System and method for validating camera calibration in a vision system
US 20070053003 A1	Color management of halftoned images
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619